                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    BECON MEDICAL, LTD. and                                     CIVIL ACTION
    HENRY STEPHENSON BYRD, M.D.,
                  Plaintiff,

                 v.
                                                                NO. 18-4169
    SCOTT P. BARTLETT, M.D., and
    TALEXMEDICAL, LLC,
                   Defendants.

                                             ORDER

        AND NOW, this 17th day of December, 2019, upon consideration of Defendants’

Motion to Stay (Document No. 89, filed September 19, 2019)1, Plaintiffs’ Opposition to Talex’s

Motion to Stay (ECF #89) (Document No. 99, filed October 9, 2019), Defendants’ Reply in

Support of Their Motion to Stay Proceedings Pending Inter Partes Review of the Patents-in-Suit

(Document No. 106, filed December 6, 2019), and Plaintiffs’ Sur-Reply to Talex’s Motion to

Stay (ECF #89) (Document No. 109, filed December 12, 2019), for the reasons set forth in the

accompanying Memorandum dated December 17, 2019, IT IS ORDERED that Defendants’

Motion to Stay (Document No. 89) is DENIED.

        IT IS FURTHER ORDERED a status conference to address and schedule further

proceedings will be conducted in due course.

                                                        BY THE COURT:

                                                        /s/ Hon. Jan E. DuBois

                                                           DuBOIS, JAN E., J.




1
 Defendants filed a single motion entitled Defendants’ Motion to Stay, Modify the Confidentiality Order,
and Withdraw as Counsel of Record (Document No. 89). In this Order, the Court only addresses
Defendants’ Motion to Stay.
